DECISION
The application of the above-named defendant for a review of the sentence of 20 years on each of two counts; to be served concurrently imposed on June 8, 1983, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
This Board recognizes that the Defendant is suffering from Delayed Stress Syndrome and recommends that treatment for this mental disorder be further explored and if necessary have the inmate transferred to a facility that can offer him professional help in this specialized area.
We wish to thank Dave Hoffman of the Montana Defender Project for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Joseph B. Gary, Mark P. Sullivan, John S. Henson